Mr. Justice Lawrence delivered the opinion of the Court: Both of these cases were actions upon promissory notes, brought by the endorsee against the maker. The only defense was, that the consideration of the notes was a wager on the last presidential election. It was held in Adams v. Wooldridge, 3 Scam. 255, that this was not a good defense against an assignee, talcing the note in good faith, for a valuable consideration, before maturity. We see no reason for disregarding that authority. Judgment affirmed.